DISMISS; and Opinion Filed August 9, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00574-CV

         CHAMPION CONTRACTORS & SERVICES, LLC, Appellant
                                V.
 SAMUEL SUSTER, DANIEL SUSTER, AND CIMA CONTRACTORS, LLC, Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-01576-2011

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s August 6, 2013 motion to dismiss the appeal. Appellant

has informed the Court that it no longer wishes to pursue this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


130574F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHAMPION CONTRACTORS &                                 On Appeal from the County Court at Law
SERVICES, LLC, Appellant                               No. 6, Collin County, Texas.
                                                       Trial Court Cause No. 006-01576-2011.
No. 05-13-00574-CV         V.                          Opinion delivered by Justice Fillmore.
                                                       Justices O’Neill and Francis, participating.
SAMUEL SUSTER, DANIEL SUSTER,
AND CIMA CONTRACTORS, LLC,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellees, SAMUEL SUSTER, DANIEL SUSTER, AND CIMA
CONTRACTORS, LLC, recover their costs of this appeal from appellant, CHAMPION
CONTRACTORS & SERVICES, LLC.


Judgment entered this 9th day of August, 2013.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE




                                                 –2–